UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7671



ANTOINE LAMONT ROYSTER,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:05-cv-00671-JBF)


Submitted:   February 22, 2007              Decided:   March 2, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antoine Lamont Royster, Appellant Pro Se.     Virginia Bidwell
Theisen, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antoine Lamont Royster seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2254 (2000) motion.                  The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Royster has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                 - 2 -